DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,718,275 (Norling).
With regards to claim 1, Norling discloses an accelerometer comprising, as illustrated in Figures 1-7, a rotation sensor (e.g. device illustrated in Figure 1) comprising a base frame 32 (e.g. housing); a first inertial mass 30 aligned with a static gravity field; a first pivot 42 connecting the first inertial mass to the base frame such that the first pivot defining a rotational axis CA (e.g. compensation axis); a first load-transmitting structure 36 (e.g. beam) connected to the at least one inertial mass; a first load-sensitive resonator 38,40 (e.g. force sensing elements) having a first end portion connected to the base frame and a second end portion connected to the load-transmitting structure that allows rotation-induced loads to be applied, in a plane of rotation SA (e.g. sensitive axis) about and perpendicular to the rotational axis, to the load-sensitive resonator (observed in Figure 1; column 3, line 52 to column 4, line 5).  (See, column 2, line 59 to column 7, line 9).
With regards to claim 2, Norling further discloses the first load-transmitting structure 36 includes compliant elements 34 (e.g. beam) in the plane of rotation about the rotational axis.  (See, column 3, line 52 to column 4, line 5; column 4, lines 32-62; Figure 2).
With regards to claim 3, Foote further discloses the first inertial mass 102 comprises a pendulous inertial mass aligned with the static gravity field.
With regards to claim 4, Norling further discloses the first load-transmitting structure 36 includes compliant elements 34 (e.g. beam) in the plane of rotation.  (See, column 3, line 52 to column 4, line 5; column 4, lines 32-62; Figure 2).
With regards to claim 5, Norling further discloses the first pivot 42 comprises a first bending beam 36; the first load-sensitive resonator 38,40 is an integral part of, or mounted on, a first side of the first bending beam (as observed in Figure 2).
With regards to claim 6, Norling further discloses a second load-sensitive resonator 38,40 which is an integral part of, or mounted on, a second side of the first bending beam wherein the second side is opposite the first side such that rotation-induced loads apply tensile or compressive loads of opposite polarity to the first and second load-sensitive resonators on opposite sides of the bending beam.  (See, column 4, lines 32-62; Figure 2).
With regards to claim 19, Norling further discloses the inertial mass 30 comprises an inertial mass having a center of mass at the rotational axis.  (See, column 5, lines 29-38; Figure 2).
With regards to claim 20, Norling further discloses the inertial mass 30 has symmetry about the rotation axis (as observed in Figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,718,275 (Norling) in view of U.S. Patent 4,751,849 (Paros et al.).
With regards to claim 7, Norling further discloses electronic means (e.g. oscillator circuit) to excite natural resonant frequencies of the first and second load-sensitive resonators (column 4, lines 6-62).  
The only difference between the prior art and the claimed invention are frequency counters that measure outputs of the first and second load-sensitive resonators; a processing unit that processed the frequency outputs and computes the sums and differences of the processed frequency outputs of the first and second load-sensitive resonators having similar or opposite tensile-compressive polarity.
Paros et al. discloses force-sensitive resonator load cell comprising, as illustrated in Figures 1-26, a rotation sensor 380 (e.g. accelerometer in Figure 21) comprising a base frame 386 (e.g. housing); at least one inertial mass 384; at least one pivot (e.g. bending of the beam in Figure 21) connecting the at least one inertial mass from the base frame; at least one load-sensitive resonator 392,394; electronic means (e.g. electronic oscillators; column 5, lines 38-45) to excite natural resonant frequencies of the first and second sensitive resonators; frequency counters (e.g. counter-timer) that measure outputs of the first and second load-sensitive resonators (column 6, lines 44-47; Figure 9); a processing unit (e.g. computer) that computes the sums and differences of the frequency outputs of the first and second load-sensitive resonators having similar or opposite tensile-compressive polarity (column 5, line 55 to column 6, line 11; column 6, lines 47-58.  (See, column 3, line 51 to column 12, line 15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing frequency counters that measure outputs of the first and second load-sensitive resonators; a processing unit that processed the frequency outputs and computes the sums and differences of the processed frequency outputs of the first and second load-sensitive resonators having similar or opposite tensile-compressive polarity as suggested by Paros et al. to the system of Norling to have the ability to cancel common mode environmental errors that results from changes in the resonant frequencies of the resonators.  (See, column 5, line 55 to column 6, line 11 of Paros et al.).
With regards to claim 8, Paros et al. further discloses the first pivot comprises a first crossed flexing-beams pivot of at least two crossed beams; the first load-sensitive resonator is an integral part of, or mounted on a first side of the first crossed flexing-beams pivot.  (See, column 8, lines 30-46; as observed in Figure 15).
With regards to claim 9, Paros et al. further discloses a second load-sensitive resonator as an integral part of, or mounted on a second side of the first crossed flexing-beams pivot such that rotation-induced loads apply tensile or compressive loads of opposite polarity to the first and second load-sensitive resonators on opposite sides of the first crossed flexing-beams pivot.  (See, column 5, line 55 to column 6, line 11 of Paros et al.).
With regards to claim 10, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 11, Norling does not disclose an inverted inertial mass; a second pivot connecting the inverted inertial mass to the base frame wherein the second pivot defines a second rotational axis; a second load-transmitting structure connected to the inverted inertial mass: a second load-sensitive resonator having a first end portion connected to the base frame and a second end portion connected to the load-transmitting structure that allows rotation-induced loads to be applied in a plane of rotation about and perpendicular to the rotational axis to the second load-sensitive resonator,
Albert discloses a beam resonator comprising, as illustrated in Figures 1-8, a sensor 10 (e.g. transducer) comprising a base frame 12 (e.g. end mount); an inverted inertial mass 30,32,34,36; at least one pivot 22 (e.g. spring) connecting the at least one inertial mass from the base frame; at least one load-sensitive resonator 38,40; a second pivot 24 connecting the inverted inertial mass to the base frame; a second at least one load-sensitive resonator 42,44 having a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass; the at least one load-sensitive resonator 38,40 comprises a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an inverted inertial mass; a second pivot connecting the inverted inertial mass to the base frame; a second at least one load-sensitive resonator having a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass; the at least one load-sensitive resonator comprises a first end portion connected to the base frame and a second end portion connected to the inverted inertial mass as suggested by Albert to the system of Norling to have the ability to minimize coupling between the inverting mass and its mounts over a range of operating vibration frequencies.  (See, column 1, lines 5-10 of Albert).
With regards to claim 12, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 13, Albert further discloses an inverted inertial mass 30,32,34,36; a second bending beam 24 (e.g. spring) connecting the inverted inertial mass to the base frame; a second load-sensitive resonators 38,40,42,44 as an integral part of, or mounted on one side of the second bending beam such that rotation-induced loads are applied to the second load-sensitive resonators.
With regards to claim 14, Albert further discloses a third load-sensitive resonator 38,40,42,44 and a fourth load-sensitive resonators 38,40,42,44 as an integral part of, or mounted on other sides of the first and second bending beams such that rotation-induced loads apply tensile or compressive loads of opposite polarity to the sensitive resonators on opposite sides of the first and second bending beams.
With regards to claim 15, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above using the teachings of Paros et al. and Albert to modify Norling.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 16, the references do not specify such structural configuration as in the claim.  However, to have set such structural characteristics and arrangements as in the claim is considered to have been a matter of optimization and choice possibilities by duplicating the structural elements of the system that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 17, the claim is commensurate in scope with claim 14 and is rejected for the same reasons as set forth above using the teachings of Albert and Paros et al. to modify Norling.
With regards to claim 18, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above using the teachings of Paros et al. and Albert to modify Norling.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).

With regards to claim 21, the claim is commensurate in scope with claim 19 and is rejected for the same reasons as set forth above.
With regards to claim 22, the claim is commensurate in scope with claim 9 and is rejected for the same reasons as set forth above.
With regards to claim 23, the claim is commensurate in scope with claim 20 and is rejected for the same reasons as set forth above.
With regards to claim 24, the claim is commensurate in scope with claim 7 and is rejected for the same reasons as set forth above using the teachings of Paros et al. and Albert to modify Norling.  Furthermore, Paros et al. discloses a measurement system (e.g. the entire system as illustrated in Figure 7).
With regards to claim 25, Paros et al. further discloses a geophysical measurement system (e.g. system having high common mode rejection of environmental errors; column 2, lines 47-54) comprising geophysical sensors with load-sensitive resonators 392,394; electronic means (e.g. electronic oscillators; column 5, lines 38-45) to excite natural resonant frequencies of the resonators; a reference high-frequency clock standard; a high-resolution frequency counter (e.g. counter-timer); a temperature sensor (column 1, lines 36-39); a signal processing unit (column 6, lines 44-58; Figure 9).
With regards to claim 26, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim 25 and is rejected for the same reasons as set forth above. 

Response to Amendment
Applicant’s arguments with respect to claims 1-26 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861